Citation Nr: 1706556	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  14-00-081	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky 


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for frozen feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from March 1958 to March 1960.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA) which denied, in pertinent part, service connection for back and frozen feet disabilities.  The Veteran was determined by VA to be incompetent via an April 2016 rating decision of the Louisville Fiduciary Hub.  Thus, the case has been received from the Louisville, Kentucky RO, and the Veteran was appointed a fiduciary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffered a back injury during service which resulted in permanent disability.  The service treatment records document a back injury in May 1958.  There are post-service complaints of back pain and the medical records noted a history of degenerative joint disease.  The Veteran further asserts that he suffered from frozen feet during service due to the extremely low temperatures.  Post-service records reflect treatment for feet complaints, including due to diabetic issues.  

VA attempted to schedule the Veteran for a VA back examination, but not a feet examination.  The Veteran refused to attend the examination at the assigned VA facility.  It is unclear why the Veteran refused this location, but since the Veteran is currently incompetent, that information is unavailable.  The Veteran has had a stroke and is now being cared for in a nursing home.  It appears unlikely that he will be able to attend a VA examination.  However, the Veteran's representative indicates that medical professional opinions must consider lay evidence.  In this case, it is argued that the Veteran's has provided lay evidence of having back problems since the inservice injury and that his feet problems began with inservice frozen feet.  In light of the foregoing, the Board finds that a VA medical opinion should be obtained on these matters since the record does not currently contain any such opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA medical opinion.  The examiner should review the record prior to providing an opinion.  

(a) The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current back disability including degenerative joint disease had its clinical onset during service, within one year of service, or is related to any in-service disease, event, or injury to include a May 1958 back injury when the Veteran was struck by a door in the back.  The examiner should consider and comment on the Veteran's assertions that back problems continued after that injury, also considering and commenting on the discharge examination.  

(b) The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any bilateral feet disability had its clinical onset during service or is related to any in-service disease, event, or injury to include any frostbite that may have been sustained during service.  The examiner should consider and comment on the Veteran's assertions that his feet problems continued after he had frozen feet, also considering and commenting on the discharge examination.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran/fiduciary of the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran/fiduciary of the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

